510 Pa. 304 (1986)
507 A.2d 822
COMMONWEALTH of Pennsylvania, Appellant,
v.
Dorothy FINLEY, Appellee.
Supreme Court of Pennsylvania.
Argued October 23, 1985.
Decided April 23, 1986.
Eric B. Henson, Deputy Dist. Atty., Gaele M. Barthold, Chief/Prosecution Appeals, Ann C. Lebowitz, Asst. Dist. Atty., for appellant.
Catherine Harper, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM.
Appeal dismissed as having been improvidently granted.